Title: From Jonathan Trumbull, Jr. to William Heath, 12 May 1782
From: Trumbull, Jonathan, Jr.
To: Heath, William


                        
                            Sir
                            Head Quarters 12th May 1782
                        
                        His Excellency the Commander in Chief directs me to inclose you the within Warrant—& Desires you will
                            be pleased to have the Execution carried into effect in such manner as you think proper. I am most Respectfully Sir Your
                            most obedt
                        
                            J. Trumbull Leut. Secty
                        
                    